Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a 
Continuation of case 16/714083 filed on 12/13/2019, now US Patent No. 10,852,589, which is a Continuation of case 16/293932 filed on 01/04/2019, now US Patent No. 10,539,833, which is a Continuation of case 15/826366 filed on 11/29/2017, now US Patent No. 10,197,857, which is a Continuation of case 15/284864 filed on 10/04/2016, now US Patent No. 9,864,235  which is a Continuation of case 14/840604 filed on 08/31/2015 now US Patent No. 9,482,901, which is a Continuation of case 14/485711 filed on 09/13/2014 now US Patent No. 9,158,160, which is a Continuation of case 13/407137 filed on 02/28/2012 now US Patent No. 8,873,006.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of US Patent 10,852,589 granted to Kunimatsu et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent anticipate or render obvious the claims of the application as follows:
Claim Comparison - Application 17077412 vs. US Pat 10,852,589

Claim Language - Application 17077412
US Pat 10,852,589
Claim 1
Claim 1
1. A liquid crystal display device comprising: 

a TFT substrate, 
a pixel electrode and a thin film transistor formed on the TFT substrate, 



a counter substrate opposed to the TFT substrate, 

a spacer formed on the counter substrate to determine a distance between the TFT substrate and the counter substrate, and 

a liquid crystal layer between the TFT substrate and the counter substrate, 









projection is formed on the TFT substrate and opposed to the spacer, 





a top of the projection is closer to the counter substrate than a top of the pixel electrode, 

an alignment film is a photo-alignment film and formed on the projection and the pixel electrode, the alignment film is formed with a material having at least polyamide acid, and 

a thickness of the alignment film on the projection is less than a thickness of the alignment film on the pixel electrode.


a TFT substrate, 
a gate line, a signal line, a semiconductor layer, a common electrode, a pixel electrode, and an alignment film formed on the TFT substrate, 

a counter substrate opposed to the TFT substrate, 

a spacer formed on the counter substrate to determine a distance between the TFT substrate and the counter substrate, and 

a liquid crystal layer between the TFT substrate and the counter substrate, 

wherein the semiconductor layer has a first semiconductor and a second semiconductor, the first semiconductor and the second semiconductor are next to each other in an extending direction of the gate line and overlap the gate line, 

one of the first semiconductor and the second portion opposed to the spacer, 

the portion includes a conductive layer formed from a same material as the common electrode and on a same layer as the common electrode, 

a top of the portion is closer to the counter substrate than a top of the pixel electrode, 

the alignment film covers the portion and the pixel electrode, and 



a thickness of the alignment film on the portion is less than a thickness of the alignment film on the pixel electrode.



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-12  are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. US 2009/0289260 in view of Mizusaki et al. US 2011/0234955.
Claim 1: Sodona et al. disclose a liquid crystal display device comprising: 
(Fig. 1) [0062] a TFT substrate SUB1, 
a pixel electrode PX and a thin film transistor TFT [0065] formed on the TFT substrate SUB1, 
a counter substrate SUB2 opposed to the TFT substrate SUB1, 
a spacer PS (columnar spacer) [0072] formed on the counter substrate SUB2 to determine a distance between the TFT substrate SUB1 and the counter substrate SUB2, and 
a liquid crystal layer LC between the TFT substrate SUB1 and the counter substrate SUB2, 
wherein a projection SC/ML/SS (projection structure) is formed on the TFT substrate SUB1 and opposed to the spacer PS, 
a top (SS) of the projection SC/ML/SS is closer to the counter substrate SUB2 than a top of the pixel electrode PX, 
an alignment film ORI1 is a photo-alignment film (a photo-decomposition-type photo alignment film)
(Fig. 1) a thickness (thickness “b”) of the alignment film ORI1 on the projection SC/ML/SS (peak) is less than a thickness (thickness “a”) of the alignment film ORI1 on the pixel electrode PX .
Except
the alignment film is formed with a material having at least polyamide acid 
however Mizusaki et al. teach
the alignment film is formed with a material having at least polyamide acid (the first alignment layer includes polyamic acid) [0198], 
It would have been obvious to a person with ordinary skill in the art to modify Sonoda’s invention with Mizusaki’s alignment film structure in order to provide improved viewing angle characteristics, as taught by Mizusaki [0005]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2, 3, 5, 8-12: Sodona et al. disclose a liquid crystal display device comprising: 
Claim 2: (Fig. 1) a signal line SD (a video signal is supplied to one of the drain/source electrode SD) [0065] electrically connected to the pixel electrode PX through the thin film transistor TFT (pixel electrode PX is electrically connected to the other electrode of the source/drain electrode SD via a through hole formed in the protective film PAS) [0068], wherein the projection PS overlaps the signal line SD in a 5plan view,
Claim 3: (Fig. 1) the projection SC/ML/SS (stacked projection structure) is a stacked structure and includes at 10least one of a same material as the pixel electrode, a same material as a semiconductor layer SC or the thin film transistor, and a same material as the signal line (same material as a semiconductor layer SC) [0066]
Claim 5: (Fig. 1) the alignment film ORI1 includes a first material and a second material, and one of the first material and the second material is polyamide acid (a photo-decomposition-type polyimide acid) [0033],
Claim 8: (Fig. 1) a thickness of the alignment film made of the second material is defined as p1 and a thickness of the alignment film made of the first material is defined as p2, p2/p1 over the projection is smaller than p2/p1 over the pixel electrode (film thickness “b” of alignment film ORI1 over the projection ML is minimum as compared to film thickness “a” of alignment film ORI1 over the pixel electrode PX)
Claim 9: (Fig. 1) a gate line GT and a common electrode CT [0063] formed on the TFT substrate, wherein a first semiconductor layer AS and a second semiconductor layer SC [0066] overlap the gate line GT in a plan view, the thin film transistor TFT includes one of the first semiconductor layer and the second semiconductor layer (AS), and one of the first semiconductor layer and the second semiconductor layer (SC) overlaps with the spacer PS in a plan view.
Claim 10: (Fig. 1) the first semiconductor layer AS and the second semiconductor layer SC are located next to each other with a space in an extending direction of the gate line GT.
Claim 11: (Fig. 1) one of the first semiconductor layer AS and the second semiconductor SC layer electrically connects to the pixel electrode (semiconductor layer AS is connected to drain electrode SD, which is connected to pixel electrode PX [0068] )
Claim 12: (Fig. 1) the projection SC/ML/SS (stacked projection structure) is formed from one of the first semiconductor layer and the second semiconductor layer (semiconductor layer SC).

Claim 6: Sodona et al. disclose as in claim 1 above
Mizusaki et al. teach
(Fig. 7c) the second material does not contain cyclobutane – [Mizusaki et al. in [0198] teach the second alignment layer material was obtained by allowing the precursor (polyamic acid) of the second polyimide (structural formula 3a') to be dissolved in a solvent; either material does not include cyclobutane]
It would have been obvious to a person with ordinary skill in the art to modify Sonoda’s invention with Mizusaki’s alignment film structure in order to provide improved viewing angle characteristics, as taught by Mizusaki [0005]

Claim 7: Sodona et al. disclose 
the first material (of the alignment layer) contains cyclobutane [0076], 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. US 2009/0289260, Mizusaki et al. US 2011/0234955 as applied to claim 1 above, and further in view of Sonoda et al. US 2010/0201933 (hereinafter “Sodona-933”).
Claim 4: Sodona et al. disclose as above
Sodona-933 teaches
(Figs. 1, 8) spacer 203 overlaps the signal line 104 [0052] in a plan view.  
 It would have been obvious to a person with ordinary skill in the art to modify Sonoda’s invention with Sodona-933’s structure in order to provide improved contrast of image displayed, as taught by Sodona-933 [0017]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871